IN THE COURT OF APPEALS OF IOWA

                                    No. 20-1655
                                Filed March 3, 2021


IN THE INTEREST OF A.R. AND A.R.,
Minor Children,

O.S., Mother,
       Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Rachael E. Seymour,

District Associate Judge.



      A mother appeals the termination of her parental rights to her minor

children. AFFIRMED.



      Alexis R. Dahlhauser of Neighborhood Law Group of Iowa, P.C., West Des

Moines, for appellant mother.

      Thomas J. Miller, Attorney General, and Ellen Ramsey-Kacena, Assistant

Attorney General, for appellee State.

      Sarah E. Dewein of Cunningham & Kelso PLLC, Urbandale, attorney and

guardian ad litem for minor children.



      Considered by Bower, C.J., and Doyle and Mullins, JJ.
                                          2


DOYLE, Judge.

       A mother appeals the termination of her parental rights to her minor

children.1 At the time of the termination hearing, both children were under the age

of three. The mother does not challenge the sufficiency of evidence supporting

the grounds for termination.     Instead, she contends termination is not in the

children’s best interests, the juvenile court should have invoked an exception

to termination, and a guardianship would be appropriate.2

       We review termination proceedings de novo. In re P.L., 778 N.W.2d 33, 40

(Iowa 2010). “We give weight to the factual determinations of the juvenile court

but we are not bound by them. Grounds for termination must be proven by clear

and convincing evidence. Our primary concern is the best interests of the child.”

In re J.E., 723 N.W.2d 793, 798 (Iowa 2006) (citations omitted).

       We typically use a three-step process to review the termination of a parent’s

rights. In re A.S., 906 N.W.2d 467, 472 (Iowa 2018). First, we determine whether

a ground for termination under section 232.116(1) has been established. See id.

at 472–73. If a ground for termination has been established, then we consider

“whether the best-interest framework as laid out in section 232.116(2) supports the


1   Both the biological and legal fathers’ parental rights were also terminated.
Neither is a party to this appeal.
2 In an all too common assertion, the mother states error was preserved by timely

filing a notice of appeal. As we have stated time and time again—more than sixty
times since our published opinion of State v. Lange, 831 N.W.2d 844, 846-47 (Iowa
Ct. App. 2013)—the filing of a notice of appeal does not preserve error for our
review. See Thomas A. Mayes & Anuradha Vaitheswaran, Error Preservation in
Civil Appeals in Iowa: Perspectives on Present Practice, 55 Drake L. Rev. 39, 48
(2006) (“However error is preserved, it is not preserved by filing a notice of appeal.
While this is a common statement in briefs, it is erroneous, for the notice of appeal
has nothing to do with error preservation.”). That said, error preservation is
uncontested as to the issues raised on appeal.
                                          3

termination of parental rights.” Id. at 473 (citation omitted). Finally, we consider

“whether any exceptions in section 232.116(3) apply to preclude termination of

parental rights.” Id. (quoting In re M.W., 876 N.W.2d 212, 220 (Iowa 2016)).

“However, if a parent does not challenge [any of the three] step[s] in our analysis,

we need not address [them].” In re J.P., No. 19-1633, 2020 WL 110425, at *1

(Iowa Ct. App. Jan. 9, 2020). The mother does not challenge the sufficiency of

evidence supporting the grounds for termination.            Instead, she contends

termination is not in the children’s best interests and the juvenile court should have

invoked certain exceptions to termination.

       So we turn to whether termination is in the children’s best interests. In

determining best interests, we “give primary consideration to the child[ren]’s safety,

to the best placement for furthering the long-term nurturing and growth of the

child[ren], and to the physical, mental, and emotional condition and needs of the

child[ren].” Iowa Code § 232.116(2). The “defining elements” are the children’s

safety and “need for a permanent home.” In re H.S., 805 N.W.2d 737, 748 (Iowa

2011) (citation omitted).

       The whole of the mother’s best-interests argument is: “O.S., by all accounts,

loves her child[ren]. Termination was not in her children’s best interests. She

disputes the finding of the Court to the contrary.” Such casual allusion to her

opinion does not merit review. See State v. Mann, 602 N.W.2d 785, 788 n.1 (Iowa

1999) (explaining random mention of an issue, without elaboration or supporting

authority, is insufficient to prompt an appellate court’s consideration). To address

the issue under these circumstances, we would be obliged “to assume a partisan

role and undertake the appellant’s research and advocacy.” Inghram v. Dairyland
                                          4

Mut. Ins. Co., 215 N.W.2d 239, 240 (Iowa 1974); Soo Line R.R. v. Iowa Dep’t of

Transp., 521 N.W.2d 685, 691 (Iowa 1994) (“random mention of [an] issue, without

elaboration or supportive authority, is insufficient to raise the issue for [appellate]

consideration”). But even if the mother had fleshed out this issue, it would not

merit relief. Concerns about the mother’s alcohol abuse, mental health, her ability

to make good choices about the individuals around her, and domestic violence still

remain. The district court found the mother had been offered extensive services

to correct the circumstances that caused removal but had not remedied the issues

that brought the children to the court’s attention. The juvenile court observed:

       Mother did make efforts to engage in services but shortly after the
       extension was granted in February of 2020, stopped meaningfully
       engaging in services. Mother discontinued medication in March or
       April, failed to consistently attending therapy, started contacting
       placement at odd hours, law enforcement responded to her home at
       least four times in the last six months, she has made statements
       which indicate she is prostituting to support herself and the children,
       she continues to associate with unsafe persons who take advantage
       of her, and has failed to set appropriate boundaries with the fathers.
       Then on the eve of the Termination hearing, relocates to be closer to
       services, obtains employment, obtains a sponsor, attending therapy
       more consistently. However, Mother cannot wait to the eve of
       Termination to meaningfully engage in services. Further, when
       considering the entire case, Mother has only been able to
       consistently engage in services for a period of months before
       returning to prior unsafe behaviors.
               Despite the extensive services offered, no parent has
       corrected the situation that lead to the removal and subsequent
       adjudication.

The court found termination of the mother’s parental rights to be in the best

interests of the children, reasoning:

       In assessing the best interests of the children, the Court looks at the
       long-term, as well as immediate, interests of the children. The
       children’s safety is a primary consideration. Unfortunately, the safety
       concerns that led to removal continue to exist today. Children also
       need a long-term commitment from a parent to be appropriately
                                           5


       nurturing, supportive of their growth and development, and who can
       meet their physical, mental, emotional and safety needs. The
       parents[’] lack of consistent and meaningful participation in services
       show an inability or unwillingness to make necessary changes to
       have their children placed in their care. These children’s future can
       be gleaned from evidence of the parent’s past performance and
       motivations. It is not in these children’s best interest to continue to
       suspend the crucial days of childhood while the parents experiment[]
       with ways to face up to their own problems. Further, our Appellate
       Court has held that when a parent is incapable of changing to allow
       the child to return home, termination is necessary. The children are
       currently placed with a family that meets the criteria of a long-term,
       nurturing home, and should not have to wait any longer for a
       permanent home.

(Citations omitted.) After our de novo review of the record, we agree with the

juvenile court.

       Next, the mother argues termination is unnecessary because the children

are placed with relatives. Here, the children were placed in the temporary legal

custody of the paternal grandparents, under Iowa Department of Human

Services’s (DHS) supervision. A court need not terminate a parent’s parental

rights when “a relative has legal custody of the child.” Iowa Code § 232.116(3)(a).

But the factor relied on by the mother is permissive, not mandatory, so the court is

not required to apply it even if it has been established. See A.S., 906 N.W.2d at

475 (noting the permissive nature of the factors in Iowa Code section 232.116(3)).

Even if termination is appropriate, that decision “is not to be countermanded by the

ability and willingness of a family relative to take the child.” Id. (quoting In re C.K.,

558 N.W.2d 170, 174 (Iowa 1997)).

       As the parent resisting termination, the mother bears the burden of proof to

establish the permissive factor on which she relies. See id. at 476. The mother’s

entire argument on this issue is:
                                          6


               The children were first placed with Maternal Grandmother and
       then transferred to the care of Paternal Grandparents, where they
       have been placed since. There exists a strong likelihood that this
       Mother will continue to have contact with the children due to the
       relative placement. A guardianship would both be appropriate. The
       transition from parent to family member, and hopefully back again to
       parent, is less stressful on a child because of the existing family
       relationship.

To the extent that the mother argues a guardianship with the relatives is

appropriate, we note that “a guardianship is not a legally preferable alternative to

termination.” Id. at 477 (quoting In re B.T., 894 N.W.2d 29, 32 (Iowa Ct. App.

2017)).   And foregoing termination would not promote stability or provide

permanency for the children. See In re R.S.R., No. 10-1858, 2011 WL 441680, at

*4 (Iowa Ct. App. Feb. 9, 2011) (“So long as a parent’s rights remain intact, the

parent can challenge the guardianship and seek return of the child to the parent’s

custody.”). As the juvenile court said,

       The parents have failed to present evidence to establish an
       exception to termination exists. After considering the children’s very
       young age, their need for permanency, parents’ lack of consistent
       contact, the length of time these issues have plagued the parents
       and their lack of meaningful response to services, the Court finds
       there are no legal exceptions in Iowa Code Section 232.116(3) which
       would argue against termination. Since, termination and adoption
       are the preferred methods of obtaining permanency for children who
       cannot be returned to a parental home, the Court finds termination is
       in the children’s best interest.

(Citations omitted.) Upon our de novo review, like the juvenile court, we also find

the mother has not met her burden to show relative placement should preclude

termination. See A.S., 906 N.W.2d at 476 (noting a relative had legal custody of

the child, thus establishing the facts of the exception, but refusing to apply the

exception because the parent “failed to meet her burden to establish that the
                                         7


grandparents’ temporary custody of the child should preclude termination of [the

parent’s] rights”).

       The DHS and guardian ad litem recommend termination. Because we

agree termination is in the children’s best interests and no permissive factor

precludes termination, we affirm the termination of the mother’s parental rights.

       AFFIRMED.